


--------------------------------------------------------------------------------

EXHIBIT 10.3
SECURITY AGREEMENT
This SECURITY AGREEMENT is dated as of March 7, 2018 (the "Effective Date"), by
and between Vortex Blockchain, LLC, an Iowa limited liability company (the
"Grantor" or "Company"), and UA Granite Corporation, a Nevada corporation (the
"Secured Party").


RECITALS


A. Pursuant to that certain binding letter of intent dated as of the Effective
Date between the Grantor and the Secured Party (the "LOI"), the Grantor issued a
negotiable secured promissory note in favor of the Secured Party in the
aggregate principal amount of $750,000 (the "Note") evidencing the Grantor's
obligation to repay to the Secured Party certain funds on the terms and
conditions set forth in the Note.


B. The parties hereto have agreed that the Grantor's obligations under the Note
(the "Secured Obligations") will be secured by the grant to the Secured Party of
a security interest in and to certain Collateral (as defined below), pursuant to
the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
                                                                                                      
ARTICLE I 


DEFINED TERMS


Section 1.1   Definitions.  (a)  Capitalized terms used herein without
definition are used as defined in the LOI.
(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):  "account", "account debtor",
"as-extracted collateral", "certificated security", "chattel paper", "commercial
tort claim", "commodity contract", "electronic chattel paper", "equipment",
"farm products", "fixture", "general intangible", "goods",
"health-care-insurance receivable", "instruments", "inventory", "investment
property", "letter-of-credit right", "proceeds", "record", "securities account",
"security", "supporting obligation" and "tangible chattel paper".
(c) The following terms shall have the following meanings:
"Agreement" means this Security Agreement, as amended, restated, supplemented or
otherwise modified from time to time, including all annexes and schedules
hereto, as the same may be amended or otherwise modified from time to time.
"Applicable IP Office" means the United States Patent and Trademark Office or
the United States Copyright Office or any similar office or agency within the
United States.
1

--------------------------------------------------------------------------------

"Event of Default" shall have the meaning ascribed to such term in the Note.
"Intellectual Property" means all of the following, in any jurisdiction
throughout the world: (i) patents, patent disclosures and inventions (whether or
not patentable and whether or not reduced to practice) and any reissue,
continuation, continuation‑in‑part, division, extension or reexamination
thereof; (ii) trademarks, service marks and trade dress, logos, slogans, and
other indicia of origin, and all translations, adaptations, derivations and
combinations of the foregoing, together with all goodwill associated therewith;
(iii) copyrights and copyrightable works; (iv) internet domain names; (v)
registrations, applications for registration, and renewals of any of the
foregoing; (vi) computer software (including source code and executable code),
and tools, systems, data, databases and documentation; (vii) trade secrets and
other confidential information, including ideas, recipes, know‑how, processes
and techniques, research and development information, drawings, specifications,
designs, plans, proposals and technical data and manuals; and (viii) all copies
and tangible embodiments of any of the foregoing (in whatever form or medium).
"Internet Domain Name" means all right, title and interest arising under any
applicable law in or relating to Internet domain names.
"Lien" means any mortgage, pledge, hypothecation, assignment (as security),
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest, or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever having substantially
the same economic effect as any of the foregoing (including any conditional sale
or other title retention agreement and any capital lease).
"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations or condition
(financial or otherwise) or prospects of the Company (b) the validity or
enforceability of the Note, (c) the perfection or priority of any Lien purported
to be created by the Agreement, (d) the rights or remedies of the Secured Party
under the Note, the LOI or the Agreement, or (e) the ability of the Secured
Party to perform any of its material obligations under the Note, LOI or
Agreement.
"Material Intellectual Property" means Intellectual Property that is owned by or
licensed to the Grantor and is material to the conduct of Grantor and its
business.
"Person" means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 "Pledged Certificated Stock" means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by the
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all Stock and Stock Equivalents
listed on Schedule 3.
"Pledged Collateral" means, collectively, the Pledged Stock and the Pledged Debt
Instruments.
"Pledged Debt Instruments" means all right, title and interest of the Grantor in
instruments evidencing any Indebtedness owed to the Grantor or other obligations
owed to the Grantor, and any distribution of property made on, in respect of or
in exchange for the foregoing from time to time, including all Indebtedness
described on Schedule 3, issued by the obligors named therein.
"Pledged Investment Property" means any investment property of the Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.
"Pledged Stock" means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.
"Pledged Uncertificated Stock" means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of the Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of the Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 3, to the extent such interests are not
certificated.
2

--------------------------------------------------------------------------------

 "Software" means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
 "UCC" means the Uniform Commercial Code as from time to time in effect in the
State of Nevada; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable law, any of the attachment, perfection or
priority of the Secured Party's security interest in any Collateral is governed
by the Uniform Commercial Code of a jurisdiction other than the State of Nevada,
"UCC" shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of the definitions related to or
otherwise used in such provisions.
"Vehicles" means all vehicles covered by a certificate of title law of any
state.
                
   ARTICLE II
GRANT OF SECURITY INTEREST
Section 2.1   Collateral.  For the purposes of this Agreement, all of the
following personal property, in any event, wherever located, now owned or at any
time hereafter acquired by the Grantor or in which the Grantor now has or at any
time in the future may acquire any right, title or interests is collectively
referred to as the "Collateral":
(a) all accounts, monies, cash and cash equivalents, chattel paper (including
electronic chattel paper), collateral security, deposit accounts, securities
accounts, futures accounts (and all amounts and assets contained in such deposit
accounts, securities accounts and futures accounts or created thereon),
documents (as defined in the UCC and, including, if applicable, electronic
documents), equipment, general intangibles (including all payment intangibles
and Intellectual Property), guarantees, instruments (including promissory Note),
goods, inventory, investment property, securities, insurance claims and
proceeds, tort claims, letter of credit rights (whether or not the letter of
credit is evidenced by a writing), any other contract rights or rights to the
payment of money and any supporting obligations related to any of the foregoing;
(b) all commercial tort claims, including without limitation, those described on
Schedule 1 and on any supplement thereto received by the Secured Party pursuant
to Section 4.8;
(c) all books and records pertaining to the other property described in this
Section 2.1;
(d) all property of the Grantor held by the Secured Party, including all
property of every description, in the custody of or in transit to the Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of the Grantor or as to which the Grantor may have any right or power,
including but not limited to cash;
(e) all other goods (including but not limited to fixtures) and personal
property of the Grantor, whether tangible or intangible and wherever located;
(f) all leases and rentals, including equipment, building, land, intellectual
property and property; and
(g) all products and proceeds of the foregoing (in whatever form, including,
without limitation, business interruption insurance and other insurance
proceeds);
Section 2.2   Grant of Security Interest in Collateral.  The Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, hereby mortgages, pledges and hypothecates to the Secured Party,
and grants to the Secured Party, a Lien on and security interest in, all of its
right, title and interest in, to and under the Collateral of the Grantor.  This
Agreement secures, and the Collateral is collateral security for, the payment
and performance in full when due of the Secured Obligations.
3

--------------------------------------------------------------------------------

 
                           ARTICLE III 


REPRESENTATIONS AND WARRANTIES
To induce the Secured Party to enter into the LOI and Note, the Grantor hereby
represents and warrants to the Secured Party as follows:
Section 3.1   Title; No Other Liens.  Except for the Lien granted to the Secured
Party pursuant to this Agreement, the Grantor owns each item of the Collateral
free and clear of any and all Liens or claims of others.  The Grantor (a) is the
record and beneficial owner of the Collateral pledged by it hereunder
constituting instruments or certificates and (b) has rights in or the power to
transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien.
Section 3.2   Perfection and Priority.  The security interest granted pursuant
to this Agreement constitutes a valid and continuing perfected security interest
in favor of the Secured Party in all Collateral enforceable against third
parties, subject as to the perfection of such security interest in respect of
the following Collateral, to the occurrence of the following:  (a) in the case
of all Collateral in which a security interest may be perfected by filing a
financing statement under the UCC, the completion of the filings and other
actions specified on Schedule 2 (which, in the case of all filings and other
documents referred to on such schedule, have been delivered to the Secured Party
in completed and duly authorized form), (b) in the case of all U.S. registered
Copyrights, Trademarks and Patents for which UCC filings are insufficient, all
appropriate filings having been made with the United States Copyright Office or
the United States Patent and Trademark Office, as applicable, (c) in the case of
letter-of-credit rights that are not supporting obligations of Collateral, the
execution of an assignment granting control to the Secured Party over such
letter-of-credit rights, (d) in the case of electronic chattel paper, the
completion of all steps necessary to grant control to the Secured Party over
such electronic chattel paper, and (e) in the case of Vehicles, filings with
certain governmental authorities, in each case, to the extent perfected security
interests in such Collateral may be effectuated thereby.  Such security interest
shall be prior to all other Liens on the Collateral, expect for certain
permitted Liens having priority over the Secured Party's Lien by operation of
law upon (i) in the case of all Pledged Certificated Stock, Pledged Debt
Instruments and Pledged Investment Property, the delivery thereof to the Secured
Party of such Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property consisting of instruments and certificates, in each case
properly endorsed for transfer to the Secured Party or in blank, and (ii) in the
case of all other instruments and tangible chattel paper that are not Pledged
Certificated Stock, Pledged Debt Instruments or Pledged Investment Property, the
delivery thereof to the Secured Party of such instruments and tangible chattel
paper.
Section 3.3   Pledged Collateral.  (a)  The Pledged Stock pledged by the Grantor
hereunder (i) is listed on Schedule 3 and constitutes that percentage of the
issued and outstanding equity of all classes of each issuer thereof as set forth
on Schedule 3, (ii) with respect to any subsidiary of Grantor ("Subsidiary") has
been duly authorized, validly issued and is fully paid and non-assessable (other
than Pledged Stock in limited liability companies and partnerships) and (iii)
with respect to any Subsidiary constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors' rights
generally or by equitable principles relating to enforceability.
(b) As of the date hereof, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to the Secured Party in
accordance with subsection 4.2(a).
(c) Upon the occurrence and during the continuance of an Event of Default, the
Secured Party shall be entitled to exercise all of the rights of the Grantor
granting the security interest in any Pledged Stock, and a transferee or
assignee of such Pledged Stock shall become a holder of such Pledged Stock to
the same extent as the Grantor and be entitled to participate in the management
of the issuer of such Pledged Stock and, upon the transfer of the entire
interest of the Grantor, the Grantor shall, by operation of law, cease to be a
holder of such Pledged Stock.  The Secured Party's rights under this subsection
3.3(c) shall immediately cease and any Pledged Stock transferred hereunder shall
automatically revert to the Grantor upon cure or waiver of such Event of
Default, provided that such revision shall not impair the validity or
effectiveness of any vote, consent, or action taken before the cure or waiver of
such Event of Default.
Section 3.4   Instruments and Tangible Chattel Paper Formerly Accounts.  No
amount payable to the Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to the Secured Party, properly endorsed for transfer, to the extent
delivery is required by subsection 4.5(a).
4

--------------------------------------------------------------------------------

Section 3.5   Intellectual Property.  The Grantor owns, or is licensed to use,
all Intellectual Property necessary to conduct its business as currently
conducted except for such Intellectual Property the failure of which to own or
license would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  To the knowledge of the Grantor, (a) the
conduct and operations of the businesses of the Grantor does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of the Grantor in, or relating to, any Intellectual Property, other
than, in each case, as would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.
Section 3.6   Commercial Tort Claims.  The only commercial tort claims of the
Grantor existing on the date hereof, other than commercial tort claims having a
value less than $10,000 in the aggregate, are those listed on Schedule 1.
Section 3.7   Specific Collateral.  To Grantor's knowledge, no portion, except
as may have a de minimus value in light of the value of the Collateral taken as
a whole, of the Collateral is or is proceeds or products of farm products,
as-extracted collateral, health-care-insurance receivables or timber to be cut.
Section 3.8   Enforcement.  No material permit, notice to or filing with any
governmental authority or any other Person or any material consent from any
Person is required for the exercise by Secured Party of its rights (including
voting rights) provided for in this Agreement or the enforcement of remedies in
respect of the Collateral pursuant to this Agreement, including the transfer of
any Collateral, except (a) for recordings and filings in connection with the
Liens granted to the Secured Party hereunder, (b) those obtained or made on or
prior to the date hereof, and (c) those which, if not obtained or made, would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect and (d) filings required by applicable law in connection
with the exercise of remedies by the Secured Party.
                              ARTICLE IV 


COVENANTS
The Grantor agrees with the Secured Party to the following, as long as the
Secured Obligations remains outstanding:
Section 4.1   Maintenance of Perfected Security Interest; Further Documentation
and Consents.
(a)  The Grantor shall not (i) use or permit any Collateral to be used
unlawfully or in violation of any provision of the Agreement, the Note, any
requirement of law or any policy of insurance covering the Collateral, or (ii)
enter into any agreement or undertaking restricting the right or ability of the
Grantor or the Secured Party to sell, assign, convey or transfer any Collateral,
and except as such use or restriction would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
(b) The Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.
(c) The Grantor shall furnish to the Secured Party from time to time statements
and schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral the Secured Party may reasonably
request, all in reasonable detail and in form and substance reasonably
satisfactory to the Secured Party.
5

--------------------------------------------------------------------------------

(d) At any time and from time to time, upon the reasonable written request of
the Secured Party, the Grantor shall, for the purpose of obtaining or preserving
the full benefits of this Agreement, and of the rights and powers herein
granted, (i) take whatever action the Secured Party may reasonably require to
perfect or maintain any security interest intended to be created by this
Agreement, (ii) promptly and duly execute and deliver, and have recorded, such
further documents, including an authorization to file (or, as applicable, the
filing) of any financing statement or amendment under the UCC (or other filings
under similar applicable law) in effect in any jurisdiction with respect to the
security interest created hereby and (iii) take such further action as the
Secured Party may reasonably request, including using its commercially
reasonable efforts to secure all approvals necessary or appropriate for the
assignment to or for the benefit of the Secured Party of any contractual
obligation, including any IP license, held by the Grantor and to enforce the
security interests granted hereunder.
Section 4.2   Pledged Collateral.
 (a) Delivery of Pledged Collateral.  The Grantor shall (i) deliver to the
Secured Party, in suitable form for transfer and in form and substance
satisfactory to the Secured Party, (A) all Pledged Certificated Stock issued by
the Grantor or Subsidiary (B) all Pledged Debt Instruments, and (C) all other
certificates and instruments evidencing Pledged Investment Property issued by
the Grantor or Subsidiary.
(b) Event of Default.  During the continuance of an Event of Default, the
Secured Party shall have the right, at any time in its discretion and without
notice to the Grantor, to (i) transfer to or to register in its name or in the
name of its nominees any Pledged Collateral or any Pledged Investment Property
and (ii) exchange any certificate or instrument representing or evidencing any
Pledged Collateral or any Pledged Investment Property for certificates or
instruments of smaller or larger denominations.
(c) Cash Distributions with respect to Pledged Collateral.  Except as provided
in Article V hereof during an Event of Default, the Grantor shall be entitled to
receive all cash distributions paid in respect of the Pledged Collateral.
(d) Voting Rights.  Except as provided in Article V hereof during an Event of
Default, the Grantor shall be entitled to exercise all voting, consent and
corporate, partnership, limited liability company and similar rights with
respect to the Pledged Collateral.
Section 4.3    [Reserved].
Section 4.4    Commodity Contracts.  The Grantor shall not have any commodity
contract with a value in excess of $10,000.
Section 4.5    Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.
(a)  If any amount in excess of $10,000 payable under or in connection with any
Collateral owned by the Grantor shall be or become evidenced by an instrument or
tangible chattel paper other than such instrument delivered in accordance with
subsection 4.2(a) and in the possession of the Secured Party, the Grantor shall
promptly notify the Secured Party thereof and, at the Secured Party's request
and option, shall mark all such instruments and tangible chattel paper with the
following legend:  "This writing and the obligations evidenced or secured hereby
are subject to the security interest of UA Granite Corporation or its successors
and assigns" and, at the reasonable request of the Secured Party, shall promptly
deliver such instrument or tangible chattel paper to the Secured Party, duly
indorsed in a manner satisfactory to the Secured Party.
(b) The Grantor shall not grant "control" (within the meaning of such term under
Article 9-106 of the UCC) over investment property with a value in excess of
$10,000 in the aggregate to any Person other than the Secured Party.
(c) If the Grantor is or becomes the beneficiary of a letter of credit that is
(i) a supporting obligation of any Collateral and (ii) in excess of $10,000, the
Grantor shall promptly, and in any event within five (5) business days after
becoming a beneficiary, notify the Secured Party thereof and upon request of the
Secured Party, use commercially reasonable efforts to enter into an assignment
with the Secured Party, the issuer of such letter of credit or any nominated
person with respect to the letter-of-credit rights under such letter of credit. 
Such assignment shall, unless otherwise agreed by the Secured Party, assign such
letter-of-credit rights to the Secured Party and such assignment shall be
sufficient to grant control for the purposes of Section 9-107 of the UCC (or any
similar section under any equivalent UCC).
(d) If any amount in excess of $10,000 payable under or in connection with any
Collateral owned by the Grantor shall be or become evidenced by electronic
chattel paper, the Grantor shall promptly notify the Secured Party thereof and,
at the Secured Party's request and option, shall take all steps necessary to
grant the Secured Party control of all such electronic chattel paper for the
purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all "transferable records" as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.
6

--------------------------------------------------------------------------------

Section 4.6   Intellectual Property.
(a) Upon the request of the Secured Party, the Grantor shall deliver the
short-form intellectual property agreements and assignments as described in this
Section 4.6 and any other documents that the Secured Party reasonably requests
with respect thereto.
(b) The Grantor shall, unless it determines otherwise in its reasonable business
judgment and as would not reasonably be expected to result in a Material Adverse
Effect, (i) (A) continue to use each trademark included in the Material
Intellectual Property in order to maintain such trademark in full force and
effect with respect to each class of goods for which such trademark is currently
used, free from any claim of abandonment for non-use, (B) maintain at least the
same standards of quality of products and services offered under such trademark
as are currently maintained and (C) use such trademark with the appropriate
notice of registration and all other notices and legends required by applicable
law, and (ii) not do any act or omit to do any act whereby (w) such trademark
(or any goodwill associated therewith) may become destroyed, invalidated,
impaired or harmed in any way, (x) any patent included in the Material
Intellectual Property may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, (y) any portion of the copyrights included in the
Material Intellectual Property may become invalidated, otherwise impaired or
fall into the public domain or (z) any trade secret that is Material
Intellectual Property may become publicly available or otherwise unprotectable.
(c) The Grantor shall (i) notify the Secured Party immediately if it knows, or
has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, or of any adverse determination regarding
the validity or enforceability or the Grantor's ownership of, interest in, right
to use, register, own or maintain any Material Intellectual Property (including
the institution of, or any such determination in, any proceeding relating to the
foregoing in any Applicable IP Office) and (ii) unless it determines otherwise
in its reasonable business judgment and as would not reasonably be expected to
result in a Material Adverse Effect, shall take all actions that are necessary
or reasonably requested by the Secured Party to maintain and pursue each
application (and to obtain the relevant registration or recordation) and to
maintain each registration and recordation included in the Material Intellectual
Property subject to the Grantor's exercise of its reasonable business judgment.
(d) In the event that any Material Intellectual Property of the Grantor is or
has been infringed, misappropriated, violated, diluted or otherwise impaired by
a third party, the Grantor shall, unless it determines otherwise in its
reasonable business judgment and as would not reasonably be expected to result
in a Material Adverse Effect, take such action as it reasonably deems
appropriate under the circumstances in response thereto, including by bringing
suit and seeking recovery for damages therefor.
(e) The Grantor shall execute and deliver to the Secured Party in form and
substance reasonably acceptable to the Secured Party and suitable for filing in
the Applicable IP Office a short-form intellectual property security agreements
for all U.S. registered Copyrights, Trademarks and Patents (and applications for
such registrations) of the Grantor.
Section 4.7   [Reserved].
Section 4.8   Notice of Commercial Tort Claims.  The Grantor agrees that, if it
shall acquire any interest in any commercial tort claim, (i) the Grantor shall,
promptly upon such acquisition, deliver to the Secured Party, in each case in
form and substance satisfactory to the Secured Party, a notice of the existence
and nature of such commercial tort claim and a supplement to Schedule 1
containing a specific description of such commercial tort claim, (ii) Section
2.1 shall apply to such commercial tort claim and (iii) at the request of the
Secured Party, the Grantor shall execute and deliver to the Secured Party, in
each case in form and substance satisfactory to the Secured Party, any document,
and take all other action, deemed by the Secured Party to be reasonably
necessary or appropriate for the Secured Party to obtain a perfected security
interest having at least the priority set forth in Section 3.2 in all such
commercial tort claims.  Any supplement to Schedule 1 delivered pursuant to this
Section 4.8 shall, after the receipt thereof by the Secured Party, become part
of Schedule 1 for all purposes hereunder other than in respect of
representations and warranties made prior to the date of such receipt.
7

--------------------------------------------------------------------------------

Section 4.9   [Reserved].
Section 4.10   Certain Actions Not Required.  Notwithstanding anything to the
contrary set forth in this Article IV, (a) other than the filing of a UCC
financing statement, no actions shall be required to perfect the security
interest granted hereunder in (i) letters of credit and letter-of-credit rights
that do not constitute supporting obligations in respect of other Collateral,
(ii) Vehicles and other assets subject to certificates of title or ownership
(including, without limitation, aircraft, airframes, aircraft engines or
helicopters, or any equipment or other assets constituting a part thereof, in
each case to the extent subject to Federal Aviation Act registration
requirements, and rolling stock) and (iii) any specifically identified asset
with respect to which the Secured Party has determined (in its reasonable
judgment) that the costs of obtaining, perfecting or maintaining a security
interest in such asset exceeds the fair market value or the practical benefit to
the Secured Parties afforded thereby, (b) the Grantor shall not be required to
complete any filings or other actions in any jurisdiction outside of the United
States or any State thereof to perfect the security interest granted hereunder
in assets or property located or titled outside the United States and (c) the
Grantor shall not be required to deliver any foreign law governed equity pledge
agreements with respect to the equity interests of any foreign subsidiaries of
the Company.
                            ARTICLE V 


REMEDIAL PROVISIONS
Section 5.1   Code and Other Remedies.
(a) UCC Remedies.  Solely during the continuance of an Event of Default under
the Note, the Secured Party may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to any Secured Obligation, all rights
and remedies of a secured party under the UCC or any other applicable law.
(b) Disposition of Collateral.  Without limiting the generality of the
foregoing, the Secured Party may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the continuance of any Event of Default (personally or through
its agents or attorneys), (i) enter upon the premises where any Collateral is
located, without any obligation to pay rent, through self-help, without judicial
process, without first obtaining a final judgment or giving the Grantor or any
other Person notice or opportunity for a hearing on the Secured Party's claim or
action, (ii) collect, receive, appropriate and realize upon any Collateral and
(iii) sell, assign, convey, transfer, grant option or options to purchase and
deliver any Collateral (enter into agreements to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker's board or office of the Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
The Secured Party shall have the right, upon any such public sale or sales and,
to the extent permitted by the UCC and other applicable law, upon any such
private sale, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption of the Grantor, which right or equity is
hereby waived and released.
(c) Management of the Collateral.  The Grantor further agrees, that, during the
continuance of any Event of Default, (i) at the Secured Party's request, it
shall assemble the Collateral and make it available to the Secured Party at
places that the Secured Party  shall reasonably select, whether at the Grantor's
premises or elsewhere, (ii) without limiting the foregoing, the Secured Party
also has the right to require that the Grantor store and keep any Collateral
pending further action by the Secured Party and, while any such Collateral is so
stored or kept, provide such guards and maintenance services as shall be
necessary to protect the same and to preserve and maintain such Collateral in
good condition, (iii) until the Secured Party is able to sell, assign, convey or
transfer any Collateral, the Secured Party shall have the right to hold or use
such Collateral to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value or for any other purpose deemed
appropriate by the Secured Party and (iv) the Secured Party may, if it so
elects, seek the appointment of a receiver or keeper to take possession of any
Collateral and to enforce any of the Secured Party's remedies, with respect to
such appointment without prior notice or hearing as to such appointment.  The
Secured Party shall not have any obligation to the Grantor to maintain or
preserve the rights of the Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of the Secured Party.
8

--------------------------------------------------------------------------------

(d) Application of Proceeds.  The Secured Party shall apply the cash proceeds of
any action taken by it pursuant to this Section 5.1, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or in any way relating
to the Collateral or the rights of the Secured Party hereunder, including
reasonable and documented (in reasonable detail) attorneys' fees and
disbursements, to the payment in whole or in part of the Secured Obligations,
and only after such application and after the payment by the Secured Party of
any other amount required by any applicable law, need the Secured Party account
for the surplus, if any, to the Grantor.
(e) Direct Obligation.  The Secured Party shall not be required to make any
demand upon, or pursue or exhaust any right or remedy against, the Grantor or
any other Person with respect to the payment of the Secured Obligations or to
pursue or exhaust any right or remedy with respect to any Collateral therefor or
any direct or indirect guaranty thereof.  All of the rights and remedies of the
Secured Party shall be cumulative, may be exercised individually or concurrently
and not exclusive of any other rights or remedies provided by any applicable
law.  To the extent it may lawfully do so, the Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Secured Party, any valuation, stay, appraisement,
extension, redemption or similar laws and any and all rights or defenses it may
have as a surety, now or hereafter existing, arising out of the exercise by them
of any rights hereunder.  If any notice of a proposed sale or other disposition
of any Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.
(f) Commercially Reasonable.  To the extent that applicable law imposes duties
on the Secured Party to exercise remedies in a commercially reasonable manner,
the Grantor acknowledges and agrees that it is not commercially unreasonable for
the Secured Party to do any of the following:
(i)
fail to incur significant costs, expenses or other liabilities reasonably deemed
as such by the Secured Party to prepare any Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;

(ii)
fail to obtain permits, or other consents, for access to any Collateral to sell
or for the collection or sale of any Collateral, or, if not required by other
applicable law, fail to obtain permits or other consents for the collection or
disposition of any Collateral;

(iii)
fail to exercise remedies against account debtors or other Persons obligated on
any Collateral or to remove Liens on any Collateral or to remove any adverse
claims against any Collateral;

(iv)
advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as the Grantor,
for expressions of interest in acquiring any such Collateral;

(v)
exercise collection remedies against account debtors and other Persons obligated
on any Collateral, directly or through the use of collection agencies or other
collection specialists, hire one or more professional auctioneers to assist in
the disposition of any Collateral, whether or not such Collateral is of a
specialized nature, or, to the extent deemed appropriate by the Secured Party,
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Secured Party in the collection or disposition of
any Collateral, or utilize Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

9

--------------------------------------------------------------------------------

(vi)
dispose of assets in wholesale rather than retail markets;

(vii)
disclaim disposition warranties, such as title, possession or quiet enjoyment;
or

(viii)
purchase insurance or credit enhancements to insure the Secured Party against
risks of loss, collection or disposition of any Collateral or to provide to the
Secured Party a guaranteed return from the collection or disposition of any
Collateral.

The Grantor acknowledges that the purpose of this Section 5.1(f) is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Party shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 5.1(f).  Without
limitation upon the foregoing, nothing contained in this Section 5.1(f) shall be
construed to grant any rights to the Grantor or to impose any duties on the
Secured Party that would not have been granted or imposed by this Agreement or
by applicable law in the absence of this Section 5.1(f).
(g) IP Licenses.  For the purpose of enabling the Secured Party to exercise
rights and remedies under this Section 5.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) at such time as the Secured Party shall be lawfully entitled to
exercise such rights and remedies, the Grantor hereby grants to the Secured
Party, (i) an irrevocable, nonexclusive, worldwide license (exercisable without
payment of royalty or other compensation to the Grantor), including in such
license the right to sublicense, use and practice any Intellectual Property now
owned or hereafter acquired by the Grantor and access to all media in which any
of the licensed items may be recorded or stored and to all Software and programs
used for the compilation or printout thereof and (ii) an irrevocable license
(without payment of rent or other compensation to the Grantor) to use, operate
and occupy all real property owned, operated, leased, subleased or otherwise
occupied by the Grantor.  Nothing in the foregoing license grant shall be
construed as granting the Secured Party rights in and to such Intellectual
Property  above and beyond (x) the rights to such Intellectual Property  that
the Grantor has reserved for itself and (y) in the case of Intellectual
Property  that is licensed to the Grantor by a third party, the extent to which
the Grantor has the right to grant a sublicense to such Intellectual Property
hereunder).
Section 5.2   Accounts and Payments in Respect of General Intangibles.  (a)  If
required by the Secured Party at any time during the continuance of an Event of
Default, any payment of accounts or payment in respect of general intangibles,
when collected by the Grantor, shall be promptly (and, in any event, within two
(2) business days) delivered by the Grantor in the exact form received, duly
indorsed by the Grantor to the Secured Party.  Until so turned over, such
payment shall be held by the Grantor in trust for the Secured Party, segregated
from other funds of the Grantor.  Each such deposit of proceeds of accounts and
payments in respect of general intangibles shall, if required by the Secured
Party, be accompanied by a report identifying in reasonable detail the nature
and source of the payments included in the deposit.
(b) At any time during the continuance of an Event of Default:
(i)
the Grantor shall, upon the Secured Party's request, deliver to the Secured
Party all original and other documents evidencing, and relating to, the
agreements and transactions that gave rise to any account or any payment in
respect of general intangibles, including all original orders, invoices and
shipping receipts and notify account debtors that the accounts or general
intangibles have been collaterally assigned to the Secured Party and that
payments in respect thereof shall be made directly to the Secured Party;

(ii)
the Secured Party may, without notice, at any time during the continuance of an
Event of Default, limit or terminate the authority of the Grantor to collect its
accounts or amounts due under general intangibles or any thereof and, in its own
name or in the name of others, communicate with account debtors to verify with
them to the Secured Party's satisfaction the existence, amount and terms of any
account or amounts due under any general intangible.  In addition, the Secured
Party may at any time enforce the Grantor's rights against such account debtors
and obligors of general intangibles; and

(iii)
the Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by the Secured Party to ensure any
Internet Domain Name is registered.

10

--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, the Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  The Secured Party shall not have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible by reason of the receipt by the Secured Party of any
payment relating thereto, nor shall the Secured Party be obligated in any manner
to perform any obligation of the Grantor under or pursuant to any agreement
giving rise to an account or a payment in respect of a general intangible, to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.
Section 5.3   Pledged Collateral.
(a)  Voting Rights.  During the continuance of an Event of Default, upon notice
by the Secured Party to the Grantor, the Secured Party or its nominee may
exercise (i) any voting, consent, corporate and other right pertaining to the
Pledged Collateral at any meeting of shareholders, partners or members, as the
case may be, of the relevant issuer or issuers of Pledged Collateral or
otherwise and (ii) any right of conversion, exchange and subscription and any
other right, privilege or option pertaining to the Pledged Collateral as if it
were the absolute owner thereof (including the right to exchange at its
discretion any Pledged Collateral upon the merger, amalgamation, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
equivalent structure of any issuer of Pledged Stock, the right to deposit and
deliver any Pledged Collateral with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Secured Party may determine), all without liability except to account for
property actually received by it; provided, however, that the Secured Party
shall have no duty to the Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.  The Secured Party rights under this subsection 5.3(a) shall immediately
cease and any voting, consent, corporate and other rights hereunder shall
automatically revert to the Grantor upon cure or waiver of such Event of
Default, provided that such revision shall not impair the validity or
effectiveness of any vote, consent, or action taken before the cure or waiver of
such Event of Default.
(b) Proxies.  In order to permit the Secured Party to exercise during the
continuance of an Event of Default the voting and other consensual rights that
it may be entitled to exercise pursuant hereto and to receive all dividends and
other distributions that it may be entitled to receive hereunder, (i) the
Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Secured Party all such proxies, dividend payment orders and
other instruments as the Secured Party may from time to time reasonably request
and (ii) without limiting the effect of clause (i) above, the Grantor hereby
grants to the Secured Party during the continuance of an Event of Default an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the earlier of (x) cure or waiver of the applicable Event of
Default and (y) the indefeasible payment in full in cash of the Secured
Obligations.
(c) Authorization of Issuers.  The Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from the Grantor,
each issuer of any Pledged Collateral pledged hereunder by the Grantor to (i)
comply with any instruction received by it from the Secured Party in writing
that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and the Grantor agrees that such
issuer shall be fully protected from liabilities to the Grantor in so complying
and (ii) unless otherwise expressly permitted hereby, pay any dividend or make
any other payment with respect to the Pledged Collateral directly to the Secured
Party.
Section 5.4   Proceeds to be Turned over to and Held by Secured Party.  Unless
otherwise expressly provided in this Agreement, all proceeds of any Collateral
received by the Grantor hereunder in cash or cash equivalents shall be held by
the Grantor in trust for the Secured Party, segregated from other funds of the
Grantor, and shall, promptly upon receipt by the Grantor, be turned over to the
Secured Party in the exact form received (with any necessary endorsement).
Section 5.5   Sale of Pledged Collateral.
(a)  The Grantor recognizes that the Secured Party may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  The
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Secured Party
shall be under no obligation to delay a sale of any Pledged Collateral for the
period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act or under applicable state
securities laws even if such issuer would agree to do so.
11

--------------------------------------------------------------------------------

(b) The Grantor agrees to do or cause to be done all such other acts as may be
necessary to make such sale or sales of any portion of the Pledged Collateral
pursuant to Section 5.1 and this Section 5.5 valid and binding and in compliance
with all applicable law.  The Grantor further agrees that a breach of any
covenant contained herein will cause irreparable injury to the Secured, that the
Secured Party has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained herein shall be specifically
enforceable against the Grantor, and the Grantor hereby waives and agrees not to
assert any defense against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred under the Note.  The
Grantor waives any and all rights of contribution or subrogation upon the sale
or disposition of all or any portion of the Pledged Collateral by the Secured
Party.
Section 5.6   Deficiency.  The Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and reasonable and documented (in reasonable
detail) out-of-pocket fees and disbursements of any attorney employed by the
Secured Party to collect such deficiency.
                             ARTICLE VI 


AUTHORIZATIONS
Section 6.1   Secured Party's Appointment as Attorney-in-Fact.
(a)  The Grantor hereby irrevocably constitutes and appoints the Secured Party
and any related person thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Grantor and in the name of the Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, the LOI and the Note,
to take any appropriate action and to execute any document or instrument that
may be necessary or desirable to accomplish the purposes of this Agreement, the
LOI and the Note, and without limiting the generality of the foregoing, the
Grantor hereby gives the Secured Party and its related persons the power and
right, on behalf of the Grantor, without notice to or assent by the Grantor, to
do any of the following when an Event of Default shall be continuing:
(i)
in the name of the Grantor, in its own name or otherwise, take possession of and
indorse and collect any check, draft, note, acceptance or other instrument for
the payment of moneys due under any account or general intangible or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
LOI and the Note for the purpose of collecting any such moneys due under any
account or general intangible or with respect to any other Collateral whenever
payable;

(ii)
in the case of any Intellectual Property owned by or licensed to the Grantor,
execute, deliver and have recorded any document that the Secured Party may
request to evidence, effect, publicize or record the Secured Party's security
interest in such Intellectual Property and the goodwill and general intangibles
of the Grantor relating thereto or represented thereby;

(iii)
pay or discharge taxes and Liens levied or placed on or threatened against any
Collateral, effect any repair or pay any insurance called for by the terms of
this Agreement;

(iv)
execute, in connection with any sale provided for in Section 5.1 or 5.5, any
document to effect or otherwise necessary or appropriate in relation to evidence
the sale of any Collateral; or

(v)
(A) direct any party liable for any payment under any Collateral to make payment
of any moneys due or to become due thereunder directly to the Secured Party or
as the Secured Party shall direct, (B) ask or demand for, and collect and
receive payment of and receipt for, any moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral, (C)
sign and indorse any invoice, freight or express bill, bill of lading, storage
or warehouse receipt, draft against debtors, assignment, verification, notice
and other document in connection with any Collateral, (D) commence and prosecute
any suit, action or proceeding at law or in equity in any court of competent
jurisdiction to collect any Collateral and to enforce any other right in respect
of any Collateral, (E) defend any actions, suits, proceedings, audits, claims,
demands, orders or disputes brought against the Grantor with respect to any
Collateral, (F) settle, compromise or adjust any such actions, suits,
proceedings, audits, claims, demands, orders or disputes and, in connection
therewith, give such discharges or releases as the Secured Party may deem
appropriate, (G) assign any Intellectual Property owned by the Grantor or any IP
Licenses of the Grantor throughout the world on such terms and conditions and in
such manner as the Secured Party shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, sell, assign, convey, transfer or
grant a Lien on, make any agreement with respect to and otherwise deal with, any
Collateral as fully and completely as though the Secured Party were the absolute
owner thereof for all purposes and do, at the Secured Party's option, at any
time or from time to time, all acts and things that the Secured Party deems
necessary to protect, preserve or realize upon any Collateral and the Secured
Party's security interests therein and to effect the intent of this Agreement,
the LOI and the Note, all as fully and effectively as the Grantor might do.

12

--------------------------------------------------------------------------------

(vi)
If the Grantor fails to perform or comply with any contractual obligation
contained herein, the Secured Party, at its option, but without any obligation
so to do, may perform or comply, or otherwise cause performance or compliance,
with such contractual obligation.

(b) The expenses of the Secured Party incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate set forth in the Note, from the date of payment by the Secured Party to the
date reimbursed by the Grantor, shall be payable by the Grantor to the Secured
Party.
(c) The Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 6.1.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
Section 6.2   Authorization to File Financing Statements.  The Grantor
authorizes the Secured Party and its related persons, at any time and from time
to time, to file or record financing statements, amendments thereto, and other
filing or recording documents or instruments with respect to any Collateral in
such form and in such offices as the Secured Party reasonably determines
appropriate to perfect, or continue or maintain perfection of, the security
interests of the Secured Party under this Agreement, and such financing
statements and amendments may describe the Collateral covered thereby as "all
assets of the debtor, wherever located, whether now owned or hereafter acquired
or arising" or words of similar import.  A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction. 
The Grantor also hereby ratifies its authorization for the Secured Party to have
filed any initial financing statement or amendment thereto under the UCC (or
other similar laws) in effect in any jurisdiction if filed prior to the date
hereof.  The Grantor hereby (i) waives any right under the UCC or any other
applicable law to receive notice and/or copies of any filed or recorded
financing statements, amendments thereto, continuations thereof or termination
statements and (ii) releases and excuses the Secured Party from any obligation
under the UCC or any other applicable law to provide notice or a copy of any
such filed or recorded documents.
Section 6.3   Duty; Obligations and Liabilities.  The Secured Party's sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as the
Secured Party deals with similar property for its own account.  The powers
conferred on the Secured Party hereunder are solely to protect the Secured
Party's interest in the Collateral and shall not impose any duty upon the
Secured Party to exercise any such powers.  The Secured Party shall be
accountable only for amounts that it receives as a result of the exercise of
such powers, and neither it nor any of its related persons shall be responsible
to the Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.  In addition, the Secured Party shall not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of the act or omission of any warehousemen,
carrier, forwarding agency, consignee or other bailee if such Person has been
selected by the Secured Party in good faith.
Section 6.4 .  Obligations and Liabilities with Respect to Collateral.  Neither
the Secured Party nor any related person thereof shall be liable for failure to
demand, collect or realize upon any Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral.  The powers conferred on the Secured
Party hereunder shall not impose any duty upon the Secured Party to exercise any
such powers.
13

--------------------------------------------------------------------------------

                              ARTICLE VII 


MISCELLANEOUS
Section 7.1   Reinstatement.  The Grantor agrees that, if any payment made the
Grantor and applied to the Secured Obligations is at any time annulled, avoided,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by the Secured Party to Grantor, its estate,
trustee, receiver or any other party, including the Grantor under any bankruptcy
law, state or federal law, common law or equitable cause, then, to the extent of
such payment or repayment, any Lien or other Collateral securing such liability
shall be and remain in full force and effect, as fully as if such payment had
never been made.  If, prior to any of the foregoing, any Lien or other
Collateral securing the Grantor's liability hereunder shall have been released
or terminated by virtue of the foregoing, such Lien, other Collateral or
provision shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any the Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.
Section 7.2   Release of Collateral.  Upon full payment of the amounts due under
the Note, the Collateral shall be released from the Lien created hereby and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Secured Party and the Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantor.  At the request of the
Grantor following any such termination, the Secured Party shall deliver to the
Grantor any Collateral of the Grantor held by the Secured Party hereunder and
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination.
Section 7.3   Independent Obligations.  The obligations of the Grantor hereunder
are independent of and separate from the Secured Obligations.  If any Secured
Obligation is not paid when due, or upon any Event of Default, the Secured Party
may, at its sole election, proceed directly and at once, without notice, against
the Grantor and any Collateral to collect and recover the full amount of any
Secured Obligation then due, without first proceeding against any the Grantor or
any other Collateral and without first joining the Grantor in any proceeding.
Section 7.4   No Waiver by Course of Conduct.  The Secured Party shall not by
any act (except by a written instrument pursuant to Section 7.5), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default.  No failure to
exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Secured Party would otherwise have on any future occasion.
Section 7.5   Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except upon
the mutual written agreement of the parties hereto; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments, in
substantially the form of Annex 1, duly executed by the Secured Party and the
Grantor.
Section 7.6   Notices.  All notices, requests and demands to or upon the Secured
Party or the Grantor hereunder shall be effected in the manner provided for in
the LOI.
Section 7.7   Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of the Grantor and shall inure to the benefit of the
Secured Party and its successors and permitted assigns; provided, however, that
the Grantor may not assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Secured Party.
Section 7.8   Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
14

--------------------------------------------------------------------------------

Section 7.9   Severability.  In the event any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal, or unenforceable in whole or in part or in any respect, or in the event
any one or more of the provisions of this Agreement operate or would
prospectively operate to invalidate this Agreement, such invalidity, illegality,
or unenforceability shall not affect any other provision of this Agreement.  In
such instance, this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein and the remaining
provisions of this Agreement shall remain operative and in full force and effect
and in no way shall be affected, prejudiced or disturbed thereby.
Section 7.10   Governing Law.  This Agreement and all actions arising out of or
in connection with this Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to the conflict
of laws provisions of the State of Nevada or of any other state.
Section 7.11   Waiver of Jury Trial.  THE PARTIES HERETO, TO THE EXTENT
PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY OR THEREBY. 
THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.
 [Signature Page Follows]


15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
GRANTOR:


VORTEX BLOCKCHAIN, LLC




By: /s/ Craig Bergman
Name: Craig Bergman
Title: Managing Member






SECURED PARTY:


UA GRANITE CORPORATION




By: /s/ Angel Luis Reynoso Vasquez
Name: Angel Luis Reynoso Vasquez
Title: Authorized Signatory
 
 
16

--------------------------------------------------------------------------------





SCHEDULE I
 
 
 
 
17

--------------------------------------------------------------------------------

SCHEDULE 2
Filing of UCC-1
 
 
 
18

--------------------------------------------------------------------------------

SCHEDULE 3














19